Citation Nr: 1546877	
Decision Date: 11/05/15    Archive Date: 11/13/15

DOCKET NO.  13-02 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a bilateral elbow disability, claimed as epicondylitis.

4.  Entitlement to an initial evaluation in excess of 10 percent for thoracolumbar spine degenerative joint disease with degenerative disc disease.

5.  Entitlement to an initial compensable evaluation for degenerative joint disease of the right knee.

6.  Entitlement to an initial compensable evaluation for hypertension.

7.  Entitlement to an initial compensable evaluation for muscle contraction headaches with a migraine component.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from July 1980 to August 2010.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2012 raring decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina and a January 2014 rating decision by the RO in Muskogee, Oklahoma.  

The Veteran testified before the undersigned Veterans Law Judge in August 2015.  A transcript of his hearing has been associated with the record.

The issues of entitlement to service connection for bilateral hearing loss disability, tinnitus, and a bilateral elbow disability, as well as the issues of entitlement to higher initial evaluations for the spine and right knee disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Hypertension is manifested by diastolic pressure predominantly less than 100 and systolic pressure predominately less than 160; the Veteran requires continuous medication to control his hypertension.

2.  The veteran's tension headaches occur less than one in two months over the last several months; they are not prostrating. 


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for hypertension have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.104, Diagnostic Code 7101 (2015).

2.  The criteria for an initial compensable evaluation for headaches have not been met or approximated.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.20, 4.120, 4.124a, Diagnostic Code 8100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  

In March 2010, the Veteran was informed of the evidence necessary to support his claim and of the assistance VA would provide in obtaining evidence.  He was also advised of the manner in which VA determines disability ratings and effective dates.  He indicated that he had enclosed all of the remaining evidence or information supportive of his claim, or that he had no other evidence or information to provide, and that he wanted VA to decide his claim as soon as possible.

In August 2013, the Veteran was provided with the same information with respect to the claim of entitlement to service connection for an elbow disability.

The Board finds that the content of the notices fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The appellant has been provided with every opportunity to submit evidence and argument in support of his claims and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his claims.  

With respect to VA's duty to assist, service treatment records have been obtained and associated with the record.  A VA examination has been conducted, and the Board finds that the examination report is adequate, in that the examination was conducted by a clinician who reviewed the history, interviewed the Veteran, and performed appropriate evaluations.  

Finally, the Board notes that the Veteran also was afforded a hearing before the undersigned during which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ or Decision Review Officer who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the issues on appeal were identified during the hearing and the presiding VLJ explained the evidence necessary to support the Veteran's claims for increase.   Information concerning the Veteran's treatment was also obtained.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing. 

The Veteran has not otherwise identified any additional evidence or information which could be obtained to substantiate the claim. The Board is also unaware of any such outstanding evidence or information. Therefore, the Board is also satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations.  For the foregoing reasons, it is not prejudicial to the Veteran for the Board to proceed to a final decision in this appeal.

Analysis

Disability evaluations are determined by the application of a schedule of ratings, which is based on average industrial impairment.  38 U.S.C.A. § 1155.   A proper rating of the Veteran's disability contemplates its history, 38 C.F.R. § 4.1, and must be considered from the point of view of a Veteran working or seeking work.  38 C.F.R. § 4.2.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In cases where the original rating assigned is appealed, consideration must be given to whether a higher rating is warranted at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).

Where the criteria for a compensable rating are not met, a noncompensable rating will be assigned.  38 C.F.R. § 4.31 (2015).

	Hypertension

Under 38 C.F.R. § 4.104, Diagnostic Code 7101, pertaining to hypertensive vascular disease, a 10 percent rating is in order when diastolic pressure is predominantly 100 or more, or; when systolic pressure is predominantly 160 or more, or; when an individual with a history of diastolic pressure predominantly 100 or more requires continuous medication for control.  A 20 percent rating is warranted when diastolic pressure is predominantly 110 or more, or; when systolic pressure is predominantly 200 or more.  When diastolic pressure is predominantly 120 or more, a 40 percent rating is warranted.  A maximum schedular rating of 60 percent is assigned when diastolic pressure is predominantly 130 or more.  38 C.F.R. § 4.104, Code 7101 (2015).

Service treatment records reflect that in January 2010, a diagnosis of hypertension was made and the Veteran was started on medication for its control.  

On VA general medical examination in October 2010, the examiner noted that although the Veteran was diagnosed with hypertension in the spring of 2010, heh ad multiple elevated blood pressure readings prior to that date.  She noted that a private physician had added medication.  The Veteran denied symptoms related to hypertension.  Blood pressure readings were 147/92, 135/91, and 132/90.  The examiner provided a diagnosis of hypertension and noted that it was not controlled on the present medication.  

During his August 2015 hearing, the Veteran testified that his medication managed his hypertension.  He noted that he had undergone a physical examination recently and that his blood pressure was in the "managed range" from his physician's perspective.  

Upon careful review of the evidence, the Board concludes that a compensable evaluation for hypertension is not warranted.  In order to warrant a 10 percent disability evaluation, the evidence must show diastolic pressure predominately 100 or more or systolic pressure predominately 160 or more.  Here, the Board notes that on VA examination, diastolic was no higher than 92, and that systolic pressure was not higher than 147.  Moreover, the Veteran testified at his hearing that his hypertension is currently controlled on medication.  In sum, the Veteran's blood pressure readings do not meet the criteria for a 10 percent evaluation. 

The Veteran is competent to state that his disability has worsened.  However, the medical evidence in this case demonstrates that the Veteran's hypertension is not of sufficient severity to warrant assignment of a higher evaluation.  In light of the above discussion, the Board finds that the preponderance of the evidence is against a grant of a compensable evaluation for hypertension, and that there is no doubt to be resolved.

	Headaches

Diagnostic Code 8100 provides the criteria for evaluating migraine headaches.  A 30 percent rating is assigned for migraine headaches with characteristic prostrating attacks occurring on an average of once a month over the last several months.  A 10 percent evaluation is warranted when there are characteristic prostrating attacks averaging one in two months over the last several months.  Where attacks are less frequent, a noncompensable evaluation is assigned. 38 C.F.R. § 4.124a, Diagnostic Code 8100.

Service treatment records reflect that in January 2010, the Veteran reported debilitating headaches occurring once every one to two weeks for the previous "couple" of years.  The provider indicated an assessment of headaches, and indicated that they appeared to be migraine-like.  The Veteran was provided a trial of medication.

On VA general medical examination in October 2010, the Veteran reported that he had experienced headaches prior to his diagnosis with hypertension, and that after starting on antihypertensive medication his headaches improved.  The diagnosis was muscle contraction headaches with migraine component.

During his August 2015 hearing, the Veteran testified that his flight surgeon during service had expressed his belief that his hypertension was a main contributor to his headaches.  He stated that they occurred only every "now and then" and were "shallow" and nothing like his previous migraines.  

Having reviewed the evidence pertinent to this claim, the Board concludes that a compensable evaluation is not warranted for the Veteran's headaches.  As noted, 10 percent evaluation is warranted when there are characteristic prostrating attacks averaging one in two months over the last several months.  During his 2010 VA examination, the Veteran reported that his headaches had lessened in severity and frequency after he was prescribed medication for hypertension.  During his August 2015 hearing, he testified that he had less severe headaches every now and then.  Based on his description of his headache disability, the Board concludes that his symptoms are contemplated by the criteria for a noncompensable evaluation.  

The Veteran is competent to state that his disability has worsened.  However, the evidence in this case demonstrates that the Veteran's headaches are not of sufficient severity to warrant assignment of a higher evaluation.  In light of the above discussion, the Board finds that the preponderance of the evidence is against a grant of a compensable evaluation for headaches, and that there is no doubt to be resolved.

ORDER

Entitlement to an initial compensable evaluation for hypertension is denied.

Entitlement to an initial compensable evaluation for muscle contraction headaches with migraine component is denied.


REMAND

	Bilateral Hearing Loss and Tinnitus

The Veteran seeks service connection for bilateral hearing loss disability and tinnitus.  As an initial matter, the Board concedes acoustic trauma during service, as the result of the Veteran's 30 year Air Force career in aviation.  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz  is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz  are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385  (2015).  These criteria were not met on VA audiological examination in October 2010, and the Veteran's claim was denied on that basis.  Moreover, the examiner stated that the Veteran did not report tinnitus, and that claim was also denied.

During his August 2015 hearing, the Veteran testified that his hearing acuity had worsened since the VA examination, and that he did experience a high pitched sound in his ears.

Because the Veteran's hearing might have worsened to the point that his impairment might be considered a disability under VA regulations, and because he currently reports tinnitus, the Board concludes that a current examination is warranted.

	Elbows

The Veteran maintains that he has a bilateral elbow disability that is the result of activities during service.  At his August 2015 hearing, he testified that his first period of service was spent as a load master on a C-141 cargo aircraft, and that his duties involved repetitive movement and heavy lifting.  He acknowledged that he did not experience pain in his elbows until after his retirement from service.

The Board notes that a September 2013 statement by the Veteran's private physician indicates a diagnosis of lateral epicondylitis.  He noted that during the period from 1980 to 1984, the Veteran performed many tasks that required repetitive motion and lifting and twisting of the upper extremities, and that such constituted a risk factor for the development of epicondylitis.  He opined that the Veteran's epicondylitis was related to the Veteran's time in service.  

While the Board acknowledges this private opinion, it notes that this provider failed to account for the subsequent years during which the Veteran made no complaints referable to his elbows, to include during his initial VA medical examination.  However, as the record contains the Veteran's competent statements regarding his duties during service and medical evidence suggesting a link between the current diagnosis and service, the Board concludes that a VA examination that includes a review of the entire record is warranted.  

	Evaluation of Spine and Right Knee

The Veteran's spine and right knee disabilities were most recently examined in 2010.  During his August 2015 hearing, he stated that these disabilities had worsened, with decreased range of motion and impact on his activity level.  As such, the Board concludes that a current examination is necessary in order to appropriately evaluate these disabilities.

In light of the above discussion, the Board has determined that additional development is necessary.  Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of his claimed hearing loss and tinnitus.  The examiner should be provided access to the Veteran's electronic file for review.  The examiner should be directed to elicit a complete history from the Veteran. 

All indicated studies should be performed, and their results reported. 

Following review of the claims file and examination of the Veteran, the examiner should indicate whether the Veteran has hearing loss that is a disability for VA compensation purposes.  The examiner should also provide an opinion regarding whether it is at least as likely as not (i.e., probability greater than 50 percent) that either hearing loss or tinnitus is related to any disease or injury during service.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

The complete rationale for all opinions expressed should be provided in the examination report, to include reference to pertinent evidence where appropriate.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of his claimed bilateral elbow disability.  The examiner should be provided access to the Veteran's electronic file for review.  The examiner should be directed to elicit a complete history from the Veteran. 

All indicated studies should be performed, and their results reported. 

Following review of the claims file and examination of the Veteran, the examiner should provide an opinion regarding whether it is at least as likely as not (i.e., probability greater than 50 percent) that any currently present disability of the elbows is related to any disease or injury during service.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

The complete rationale for all opinions expressed should be provided in the examination report, to include reference to pertinent evidence where appropriate.

Review of the entire record is required; however, the examiner's attention is directed to the September 2013 opinion provided by the Veteran's private physician, J.R.C., M.D.

3.  Schedule the Veteran for a VA examination to determine the severity of his service-connected thoracolumbar spine and right knee disabilities.  

Following examination of the Veteran and review of the claims file, the examiner should identify all currently present manifestations referable to the Veteran's thoracolumbar spine and right knee.

The examiner should identify any objective evidence of pain and assess the extent of any pain.  The extent of any incoordination, weakened movement and excess fatigability on use should be described.  To the extent possible, the functional impairment due to incoordination, weakened movement and excess fatigability should be assessed in terms of additional degrees of limitation of motion, to include on use and during flare-ups.  Specifically, the examiner should indicate the point at which pain or any other factor limits motion.  If such is not possible, the examiner should explain why.  

The examiner should describe any other functional impairment or deformity of the thoracolumbar spine and right knee.  

If any of the above inquiries cannot be addressed, the examiner should provide a complete explanation as to why this is not possible.

The complete rationale for all opinions expressed should be provided in the examination report, to include reference to pertinent evidence where appropriate.

4.  Review the examination reports for compliance with the Board's remand directives.  Any inadequacies should be addressed prior to recertification to the Board.

5.  Then, after undertaking any additional development that is deemed warranted, readjudicate the claims on appeal, with application of all appropriate laws and regulations, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


